Title: To Alexander Hamilton from Edmund Randolph, 7 May 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, May 7th. 1794.
Sir

I beg leave to inclose to you a letter from Mr. Hammond, of the 6th. instant, which I received this morning. The second paragraph, respecting the vessel, is the only one, which requires to be answered. The subject of this, depending on the knowledge of the facts, which can be best obtained by the Officers under the direction of your department, you will oblige me by taking it up, and after satisfying yourself of the proper step, and communicating it to the President, to notify his determination to Mr. Hammond. I trouble you on this occasion, on account of my immediate departure to meet Mr. Jay, and the urgency of Mr. Hammond.
I have the honor, Sir, to be   with respectful esteem   Yo. mo. ob. servt.

Edm: Randolph

